Citation Nr: 9935061	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  99-18 669	)	DATE
	)
	)




THE ISSUE

Whether the attorney fees stipulated in a December 4, 1996, 
fee agreement are reasonable.  






ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

The claimant in the present case is an attorney who was 
retained by the veteran on December 4, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on its own motion, pursuant to 38 U.S.C.A. § 
5904(c)(2) (West 1991 & Supp. 1998), to review the 
reasonableness of a December 4, 1996, fee agreement between 
the veteran and his attorney.

In a June 1996 decision, the Board denied a claim for 
entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  The veteran appealed the Board decision to 
the Court.  In July 1997, the parties submitted to the Court 
a joint motion to vacate the June 1996 Board decision and to 
remand the appeal to the VA.  The Court granted the motion in 
an July 1997.  After a Board remand, an April 1999 rating 
decision of the VA Regional Office (RO) in Buffalo, New York, 
granted entitlement to service connection for PTSD and 
assigned a 30 percent rating.  This resulted in past-due 
benefits in the amount of $27,105.07. 

The RO notified both the veteran and his attorney by letter 
on July 14, 1999, that, on the Board's own motion pursuant to 
38 U.S.C.A. § 5904(c), the case was being transferred to the 
Board for review the fee agreement for reasonableness.  They 
were advised that any additional evidence or argument should 
be submitted to the Board within 30 days.  The attorney 
responded by letter dated July 27, 1999, the contents of 
which are discussed more fully in the body of this decision.  




FINDINGS OF FACT

1.  A Board decision in June 1996 denied the veteran's claim 
of entitlement to service connection for PTSD.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.  

3.  The attorney, K. M. C., was retained within one year 
after the June 1996 Board decision to represent the veteran 
in connection with a proceeding before VA under laws 
administered by the Secretary of Veterans Affairs. 

4. The December 4, 1996 written attorney-fee agreement 
provides that the client agrees to pay a fee equal to 30 
percent of the total amount of any past-due benefits awarded 
to the client, and that "in the event the Court remands 
veteran's case, no offset will be made against the 
entitlement paid under the Attorney/Client Contingent Fee 
Contract of Attorney's percentage of past-due benefits in the 
amount of the sum of the attorney fees awarded by the Court 
under the provisions of EAJA, if there is ultimate successful 
recovery of past-due benefits for Client."

5.  An April 1999 rating decision granted entitlement to 
service connection for PTSD and assigned a 30 percent rating; 
this resulted in an award of past-due benefits payable to the 
veteran in the amount of $27, 105.07. 




CONCLUSION OF LAW

The total attorney fees payable under the December 4, 1996, 
attorney-fee agreement are "excessive or unreasonable" and 
are reduced to a total amount equal to 20 percent of past-due 
benefits. 38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 20.609(c), attorneys may charge 
appellants for their services if all of the following 
conditions have been met: (1) a final decision has been 
promulgated by the Board with respect to the issue or issues 
involved; (2) the notice of disagreement which preceded the 
Board decision with respect to the issue or issues involved 
was received by the agency of original jurisdiction on or 
after November 18, 1988; and (3) the attorney was retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.  In this case, all three conditions have been 
satisfied in that there was a June 1996 final Board decision; 
the notice of disagreement was filed after November 18, 1988, 
and the attorney was retained on December 4, 1996, within one 
year of the June 1996 Board decision.  Accordingly, the 
criteria for charging and being paid a fee in this case have 
been met.  

By an April 1999 rating decision, the RO granted the veteran 
entitlement to service connection for PTSD and assigned a 30 
percent rating which resulted in past-due benefits of 
$27,105.07.



Although the attorney in this case may charge the appellant 
for his legal services, the analysis does not end there.  The 
fees permitted for services of an attorney must be 
"reasonable." 38 C.F.R. § 20.609(e).

Under the provisions of the December 4, 1996, written 
attorney-fee agreement, the attorney was hired in connection 
with an appeal from a decision of the Board of Veterans' 
Appeals to the United States Court of Apeals for Veterans 
Claims.  The client agreed to pay the attorney a fee of 30 
percent of the total amount of any past-due benefits awarded 
to the client.  It was also agreed that "in the event the 
Court remands veteran's case, no offset will be made against 
the entitlement paid under the Attorney/Client Contingent Fee 
Contract of Attorney's percentage of past-due benefits in the 
amount of the sum of the attorney fees awarded by the Court 
under the provisions of EAJA, if there is ultimate successful 
recovery of past-due benefits for Client."  

It was further agreed under the terms of the contract of 
December 1996 that the "Contingent Fee is to be paid by the 
Client directly to the Attorney from any past-due benefits 
awarded on the basis of the Client's claim.  This contingent 
fee shall not be withheld from past-due benefits awarded by 
the Department of Veterans Affairs."  

As provided in 38 U.S.C.A. § 5904(c), the Board has 
jurisdiction to review for reasonableness the fee agreement 
of a person acting as an agent or attorney in connection with 
a proceeding before the Department of Veterans Affairs under 
laws administered by the Secretary of veterans Affairs.  
Based on such review, the Board may order a reduction in the 
fee called for in the agreement, if the Board finds the fee 
excessive or unreasonable.  38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(i).



Regardless of the clause in the fee agreement at issue 
requiring payment directly from the veteran, the Board has 
authority, as provided in 38 U.S.C.A. § 5904(c)(2) and 38 
C.F.R. § 20.609(i), to review the provisions of the attorney-
fee agreement to determine whether the fee is "excessive or 
unreasonable."  

The veteran and his attorney were notified, by letter dated 
July 14, 1999, that the Board on its own motion, pursuant to 
38 U.S.C. § 5904(c)(2) would review the December 4, 1996, 
attorney-fee agreement for reasonableness.  The veteran and 
his attorney were advised that they were to submit any 
evidence or argument in response to the motion, directly to 
the Board within 30 days.  In a three-page letter dated July 
27, 1999, the attorney asserted that his fee agreement was 
based upon his work solely before the Court, and that VA did 
not have jurisdiction to review the agreement.  He further 
asserted that the fact that the veteran had already paid the 
30 percent of past-due benefits showed that he did not 
believe that the fees were excessive or unreasonable. 

Attorney fees may be based on a fixed fee, hourly rate, a 
percentage of benefits recovered, or a combination of such 
bases. 38 C.F.R. § 20.609(e).  Factors considered in 
determining whether fees are reasonable include: (1) the 
extent and type of service the representative performed; (2) 
the complexity of the case; (3) the level of skill and 
competence required of the representative in giving the 
services; (4) the amount of time the representative spent on 
the case; (5) the results the representative achieved, 
including the amount of any benefits recovered; (6) the level 
of review to which the claim was taken and the level of 
review at which the representative was retained; (7) rates 
charged by other representatives for similar services; and 
(8) whether, and to what extent, the payment of fees is 
contingent upon the results achieved. 38 C.F.R. § 20.609(e).  
The regulations provide that fees which total no more than 20 
percent of any past-due benefits awarded will be presumed to 
be reasonable. 38 C.F.R. § 20.609(f).

The December 4, 1996, attorney-fee agreement at issue 
provides for a total payment to the attorney for services 
rendered before the Court and Board of 30 percent of the 
past-due benefits plus EAJA fees which according to the 
agreement were not to be offset against the contingent fee 
percentage of past-due benefits.  As the past-due benefits in 
this case were $27,105.07, 30 percent of such past-due 
benefits were $8,131.52.  EAJA fees were paid in May 1998 and 
consisted of $8,315.73.  Accordingly, under the attorney-fee 
agreement, the total payment to the attorney equals $8,131.52 
plus $8,315.73, or a sum of $16,447.25.  As will be explained 
below, this amount is "excessive and unreasonable."

The law clearly provides that, except with regard to a 
proceeding before the Department in a case arising out of a 
loan made, guaranteed, or insured under Chapter 37, "a fee 
may not be charged, allowed or paid for services of agents 
and attorneys with respect to services provided before the 
date on which the Board of Veterans' Appeals first makes a 
final decision in the case."  38 U.S.C.A. § 5904 (c) (1).  
Since the attorney was retained after the final Board 
decision, the attorney fees represent payment for the legal 
services the attorney performed in the allowable period.  

A review of the evidence of record demonstrates that between 
December 1996 (when the attorney was retained) and April 1999 
(when service connection for PTSD was granted), the attorney 
prepared a motion for remand to the Court in May 1997, wrote 
a letter to the RO in October 1997 (which enclosed a Unit 
History submitted to the New York State Division of Veteran 
Affairs) in which he argued that the RO should consider 
whether the veteran was a combat veteran, and wrote a letter 
in April 1999 in which he inquired about the action taken on 
the veteran's case.  The attorney also presumably had several 
contacts with the veteran between December 1996 and April 
1999.

Despite VA's letter notifying the attorney of the Board's 
review of the attorney fee agreement, the attorney, in his 
response dated July 27, 1999, has declined the apportunity to 
itemize the specific details of the legal services that were 
performed to warrant attorney fees of $16, 447.25.

In instances where the total amount of the fee payable to the 
attorney is to be paid by the Secretary directly from any 
past-due benefits awarded on the basis of the claim, the law 
clearly states that "the total fee payable to the attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded on the basis of the claim." 38 U.S.C.A. § 
5904(d)(1).  As noted earlier, the attorney fee agreement in 
this instance provides that the contingent fee is to be paid 
by the client directly to the attorney from any past-due 
benefits awarded, and not withheld from past-due benefits 
awarded by the Department of Veterans Affairs.  Accordingly, 
there is no explicit statutory bar against the attorney 
receiving a total fee payable in excess of 20 percent of the 
veteran's past-due benefits.  

In this instance, the Board has filed a motion to determine 
whether the attorney's fee specified in his contract is 
excessive or unreasonable.  As noted above, 38 C.F.R. 
§ 20.609 (f) provides that a fee of 20 percent of past-due 
benefits awarded is presumed reasonable, and 38 C.F.R. 
§ 20.609 (e) provides a list of factors to consider in 
determining whether fees are reasonable.  

It should be noted at the outset that the veteran's case was 
complex and the results (in particular the large sum of 
benefits), were very beneficial to the veteran.  Accordingly, 
the evidence does not show that the presumption of 
reasonableness of a fee of 20 percent of past-due benefits 
awarded is rebutted.  Next, it must be determined whether a 
fee greater than 20 percent of past-due benefits is excessive 
or unreasonable.  



There is no evidence of record as to the number of hours the 
attorney worked on this case from December 1996 to April 
1999.  In his July 1999 letter, the attorney did not allege 
that he worked an inordinate number of hours on this case.  
In assessing the reasonableness of this fee, it should be 
noted that even if an attorney were to charge $200 per hour 
for legal services, it would require 82 hours of work to 
constitute the fee of $16,447.25 (30 percent of past-due 
benefits plus EAJA fees).  The evidence simply does not show 
that the attorney spent that amount of time on this case, 
despite the fact that the attorney has been provided an 
opportunity to provide such evidence.

Furthermore, the attorney-fee agreement calls for a breakdown 
in which the past-due benefits are distributed as follows:

Attorney's portion:     $16,447.25 (61% of total)
Veteran's portion:       $10,657.82  (39% of total)

Such a breakdown in the distribution of past-due benefits is 
on its face excessive and unreasonable, especially where no 
specific argument has been offered as to special 
circumstances warranting the payment of more of the past-due 
benefits to the attorney than to the veteran. 

As the evidence available of the legal services the attorney 
provided the veteran between the day he was retained in 
December 1996 and the April 1999 RO decision does not justify 
a fee of $16,447.25, the fee is determined to be "excessive 
and unreasonable."






The rates charged by other attorneys for similar services 
appears to be 20 percent of past-due benefits (that is the 
amount that the Secretary withholds in instances where the 
Secretary withholds past-due benefits).  In light of the 
documented work that the attorney spent on the veteran's case 
(the May 1997 motion for remand, the October 1997 and April 
1999 letters to the RO, and at least several presumed 
conversations with the veteran), and the fact that no further 
guidance was provided by the attorney about the time that he 
spent on the veteran's case, it is determined that a fee 
above 20 percent of past-due benefits is unreasonable.  In 
this case, a 20 percent contingency fee equals $5,421.01.  
The difference in the amount between 20 percent and 30 
percent of past-due benefits awarded is $2,710.51, and that 
additional amount of fee is unreasonable for the legal 
services performed.

As noted above, an attorney fee of 20 percent of past-due 
benefits awarded ($5,421.01) is reasonable.  The additional 
issue is whether the attorney should be able to keep his EAJA 
fees of $8,315.73 already awarded by the Court in May 1998.  
The attorney argues in his July 1999 letter that the Board 
does not have jurisdiction to review his EAJA fee.  The 
veteran's attorney is permitted to seek recovery of attorney 
fees under both 38 U.S.C. § 5904 and 28 U.S.C. § 2412.  

However, pursuant to section 506(c) of the Federal Courts 
Administration Act of 1992, Pub. L. No. 102-572, 106 Stat. 
4506, where the claimant's attorney receives fees for the 
same work under both 38 U.S.C. § 5904 and 28 U.S.C. § 2412, 
the claimant's attorney must refund to the claimant the 
amount of the smaller fee, either the EAJA fee or the section 
5904 fee.  Failure of the claimant's attorney to return the 
amount of the smaller attorney fee to the claimant may 
subject the attorney to the possibility of criminal 
prosecution under 38 U.S.C.A. § 5905 for wrongfully 



withholding benefits due to the claimant. See VAOPGCPREC 12-
97 (March 26, 1997).  Although the Board does not have the 
direct authority to order the veteran's attorney to make such 
payment, not to make such payment would be a violation of 
both professional conduct and a direct violation of the 
Federal Law under 38 U.S.C.A. § 5905 (West 1991 & Supp. 
1998).

In this instance, the attorney's work to secure the joint 
motion for remand and the work performed at the Board was in 
regard to the same claim.  Accordingly, the EAJA fee involves 
the same work for which the attorney is being compensated 
with the 20 percent of past-due benefits awarded, and the 
attorney has to pay to the veteran the smaller of the EAJA 
fees or the 38 U.S.C.A. § 5904 fee.  In this instance, the 
smaller fee is the 38 U.S.C.A. § 5904 fee.  

The attorney contended in his July 1999 letter that the 
veteran made it clear (by paying him in full the 30 percent 
of past due benefits called for in the agreement) that the 
fee agreement was neither excessive or unreasonable.  

The law and VA regulations contain no provisions for 
satisfaction on the part of the veteran with the attorney 
fees.  The purpose of the law and regulations regarding 
limiting attorney fees includes protecting "the interests of 
veterans from the perceived threat...of excessive fees 
for...services...." In the Matter of the Fee Agreement of 
James W. Stanley, Jr., 10 Vet. App. 104, 107 (1997) (quoting 
H.R. Rep. No. 963, 100th Cong., 2d Sess. 16-17 (1988)).  As 
discussed above, the attorney-fee agreement providing for a 
total fee of 30 percent of total past-due benefits awarded 
not to be offset by an EAJA fee award is "excessive and 
unreasonable" in this case.  Under the totality of the 
circumstances of this case, a total fee equal to 20 percent 
of total past-due benefits awarded is reasonable. 



ORDER

Attorney fees in the amount of 30 percent of past-due 
benefits awarded, not to be offset by a post-remand EAJA fee 
award, as provided for in the December 4, 1996, attorney-fee 
agreement, are "excessive and unreasonable;" total attorney 
fees in the amount of $5,421.01, which equals 20 percent of 
past-due benefits awarded to the veteran, may be awarded to 
the attorney pursuant to a reduction in the attorney fees 
stipulated in the December 4, 1996, attorney-fee agreement.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


